UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                            )
BEN POURBABAI,                              )
                                            )
               Plaintiff,                   )
                                            )
               v.                           )                Civil Action No. 04-1554 (PLF)
                                            )
RAY LAHOOD, Secretary,                      )
United States Department of Transportation, )
                                            )
               Defendant.                   )
__________________________________________)


                                   ORDER AND JUDGMENT

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that defendant’s motion for an extension of time in which to file a

response to plaintiff’s objections to Magistrate Judge John M. Facciola’s Second Report and

Recommendation, dated February 20, 2009 [50] is DENIED; it is

               FURTHER ORDERED that the Court ADOPTS and APPROVES Magistrate

Judge John M. Facciola’s Second Report and Recommendation, dated February 20, 2009; it is

               FURTHER ORDERED that Defendant’s Motion for Summary Judgment [41] is

GRANTED; it is

               FURTHER ORDERED that judgment is entered in defendant’s favor with respect

to Counts II, III, IV and V of plaintiff’s Amended Complaint; it is
               FURTHER ORDERED that this case is DISMISSED in its entirety; and it is

               FURTHER ORDERED that the Clerk of this Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                                       /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: March 25, 2009




                                                  2